Citation Nr: 1748925	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-35 396	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a lower back disability, diagnosed as lumbar spine degenerative disc disease with paresthesia in both legs.

2.  Entitlement to a disability rating higher than 10 percent for a skin disability, diagnosed as tinea cruris.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected lower back disability.

4.  Entitlement to service connection for bilateral upper extremity numbness, to include as secondary to a service-connected lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Atlanta, Georgia.

The record before the Board consists of electronic records within the Veterans Benefits Management System.

REMAND

The Board finds additional development is required before the Veteran's claims can be decided.

Lower back disability rating

The Board first notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

In this case, the Veteran was last afforded a VA thoracolumbar spine examination in October 2013.  Following the examination, the Veteran reported that the examiner had overextended him during the examination and that he had been having increased, severe pain as a result.  January 2014 massage therapy treatment notes stated the Veteran's lower back range of motion had gotten drastically worse since he began treatment in October 2013.  It has now been approximately four years since the Veteran's last VA examination.  Under these circumstances, the Board finds a remand is warranted for a contemporaneous examination to address the current severity of the Veteran's lower back disability.

In addition, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  In this regard, while the October 2013 examiner conducted range of motion testing, there is no indication such testing was conducted with and without weight-bearing or with passive as well as active motion.  As such, the examiner on remand will be instructed to conduct range of motion testing that is compliant with Correia. 

The Board further notes that the Veteran is service connected for paresthesia in both legs, and that the paresthesia continues to be rated by the RO together with the Veteran's lower back disability.  However, the Veteran's VA examinations to date have not included an assessment of the precise nature or the severity of his bilateral lower extremity symptoms.  Because he may be entitled to separate ratings for right and/or left lower extremity neurological disabilities, the nature and severity of these conditions should be assessed by the VA examiner on remand.

Skin disability rating

The Veteran was afforded a VA skin examination in October 2013.  The examiner noted the Veteran continued to have tinea cruris.  In pertinent part, the examiner indicated the Veteran had tried "multiple treatments" but was not treating the condition at the time of the examination.  The examiner further indicated the Veteran had not used oral or topical medication in the previous twelve months.

However, in a December 2013 correspondence, the Veteran stated that he had tried all manner of treatments for his condition, to include corticosteroids and immunosuppressants, and he expressed his concern that these treatments were not noted in the VA examiner's report.

The Board also notes it has been approximately four years since the Veteran's last VA skin examination.  Under these circumstances, the Board finds a remand is warranted for a VA examination in order to clarify and assess the current severity of the Veteran's service-connected skin disability.

Service connection for a sleep disorder and for bilateral upper extremity numbness

The Board notes that no VA examiner, to date, has addressed the Veteran's contentions with regard to his claims for service connection for a sleep disorder and for bilateral upper extremity numbness.  In this regard, VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.   McLendon, 20 Vet. App. at 83.

In this case, the Veteran contends he has a sleep disorder which is due to or has been aggravated by the pain caused by his service-connected lower back disability.  He also contends he has bilateral upper extremity numbness which is due to or has been aggravated by his service-connected lower back disability.

Under these circumstances, the Board finds the low threshold under McLendon has been met.  As such, VA opinions addressing the Veteran's contentions related to his claims for service connection for a sleep disorder and for bilateral upper extremity numbness will be requested on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected lower back and bilateral lower extremity disabilities, as well as the nature and etiology of any bilateral upper extremity disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner is directed to perform thoracolumbar spine range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.

The examiner must also identify any present lower extremity neurological disabilities associated with the Veteran's service-connected lower back disability, and assess the severity of those lower extremity disabilities.  If indicated, the examiner should complete a separate VA Disability Benefits Questionnaire for the Veteran's lower extremity neurological disabilities.  

The examiner should then identify all bilateral upper extremity neurological disabilities present during the period of the claim.

With respect to each identified bilateral upper extremity disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disability is proximately due to the Veteran's service-connected lower back disability.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified bilateral upper extremity disability has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected lower back disability.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

a) the baseline manifestations of the Veteran's bilateral upper extremity neurological disability found prior to aggravation; and

b) the increased manifestations which, in the examiner's opinion, are caused by the Veteran's service-connected lower back disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify any sleep disorder present during the period of the claim.

With respect to each identified sleep disorder, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the disorder is proximately due to the Veteran's service-connected lower back disability.

If not, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that each identified sleep disorder has been aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected lower back disability.

If aggravation is found, the examiner should provide an opinion, to the extent possible, as to:

c) the baseline manifestations of the Veteran's sleep disorder found prior to aggravation; and

d) the increased manifestations which, in the examiner's opinion, are caused by the Veteran's service-connected lower back disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Afford the Veteran a VA examination to determine the current severity of his service-connected skin disability, diagnosed as tinea cruris.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should address the Veteran's lay statements to the effect that he has tried or continues to try many treatments for his service-connected skin condition, to include corticosteroids and immunosuppressants.

5.  Undertake any other development determined to be warranted.

6.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




